Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/27/2019.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 3/17/2019 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is a lack of antecedent basis for the following:  In claim 1, line 12, “the ends” (--at respective ends--?), line 21, “the intersection”, line 27, “the plug weld hole”;  

	In clam 1, lines 13-14, the phraseology “at least one self-tapping screw operable to pass through the horizontal frame members, the horizontal frame members, and a door frame”.  Should one of the frame members be –vertical frame members--?  In claim 1, line 30, it appears that –an-- should be inserted before “open”.  In claim 1, line 31, it appears that “the plate” should be –and the plate--.  In claim 19, line 28, it appears that “top wall” should be –the top wall--.  In claim 19, line 35, it appears that “open space” should be –an open space--.  In claim 20, line 20, the applicant recites “the horizontal frame member”, just one of the horizontal frame member(s) or both of the horizontal frame members?  In claim 20, line 27, the applicant recites “the vertical frame member”, just one of the vertical frame member(s) or both of the vertical frame members?  

1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JERRY E REDMAN/Primary Examiner, Art Unit 3634